        Case 1:20-cv-02463-ALC-KNF Document 52 Filed 02/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
ASHLEY BUDER JONES,                                                :
                                                                   :
                                        Plaintiff,                 :         ORDER
                                                                   :
                    -against-                                      :   20-CV-2463 (ALC)(KNF)
                                                                   :
EQUIFAX INFORMATION SERVICES LLC, and                              :
CORELOGIC CREDCO, LLC,                                             :
                                                                   :
                                        Defendants.                :
-----------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE


         A telephonic conference was held with counsel to the respective parties on February 2, 2021.

As a result of the discussion had during the conference, IT IS HEREBY ORDERED that:

         1.        all discovery, of whatever nature, be initiated so as to be completed on or before

                   April 26, 2021;

         2.        any dispositive motion shall be made in accordance with the Individual Rules of

                   Practice of the assigned district judge; and

         3         if no dispositive motion is made, the parties shall submit their joint pretrial order

                   to the court on or before May 26, 2021.

Dated: New York, New York                                              SO ORDERED:
       February2, 2021
